DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 9/26/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Kusama et al (US 20160077246).

Regarding Claim 1, Kusama teaches a light diffusion control body (abstract; figs. 2, 3 and 10) comprising 

at least two light diffusion control layers each having a regular internal structure (fig. 10(b), ¶[0257], line 1-5, the modified pillar-shaped objects 112" are composed of first pillar-shaped objects 112a" positioned on the side of the first surface 115", and second pillar-shaped objects 112b" positioned on the side of the second surface 116"; ---two layers, one comprising 112a”, another comprising 112b”), the regular internal structure comprising a plurality of regions having a relatively high refractive index in a region having a relatively low refractive index (fig. 10(b), 112a”, 112b”; fig. 11(a)(b), 113, 112, 114; ¶[0167], line 1-5, the optical-diffusion film 100 has a columnar structure 113 including pillar-shaped objects having a relatively high refractive index 112 and a region having a relatively low refractive index 114; also see fig. 23(a));

the at least two light diffusion control layers are independent of each other (¶[0257], line 1-5, the modified pillar-shaped objects 112" are composed of first pillar-shaped objects 112a" positioned on the side of the first surface 115", and second pillar-shaped objects 112b" positioned on the side of the second surface 116". ¶[0258], line 1-6, when a columnar structure having such modified pillar-shaped objects is formed, predetermined optical-diffusion characteristics can be imparted more stably to the optical-diffusion film, and also, the optical diffusion characteristics thus obtained can be controlled efficiently. --- when the two light diffusion control layers (112a” layer and 112b” layer) comprising the columnar structure are formed, their geometric and structural parameters are fixed and not changing during diffusing operation. The two light diffusion control layers diffuse light independently, they are independent of each other).

the at least two light diffusion control layers including a first light diffusion control layer and a second light diffusion control layer (fig. 10(b), layers with 112a” and 112b”) each having a minimum value of a haze value of 35% or more, the haze value being measured when one surface of each of the first light diffusion control layer and the second light diffusion control layer is irradiated sequentially with a light ray at an incident angle of -70° to 70° with respect to a normal direction of the surface being 0° (abstract, line 15-19, the incident angle of incident light with respect to the normal line of the film plane is varied in the range of - 70° to 70° along the travel direction of the coating layer at the time of photocuring, the haze value at each incident angle has a value of 70% or more).
(Note: this portion of claim is of function claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Kusama is same to that recited in the claim 1, then it is expecting the diffusion functions by Kusama has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
(the measuring method is of a process claim; for a product-by-process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).

Regarding Claim 2, Kusama teaches the light diffusion control body according to claim 1, wherein the first light diffusion control layer and the second light diffusion control layer have respective central axes of diffusion at different angles (fig. 10(b), layers with 112a” and 112b”; --the layers have different structures, so they have different central axes of diffusion). 

Regarding Claim 3, Kusama teaches the light diffusion control body according to claim 1, wherein the regular internal structure in at least one of the first light diffusion control layer and the second light diffusion control layer is a column structure configured such that a plurality of columnar bodies having the relatively high refractive index is densely arranged to stand in a film thickness direction in the region having the relatively low refractive index (fig. 10(b), 112a”, 112b”).

Regarding Claim 4, Kusama teaches a reflective display body comprising: the light diffusion control body according to claim 1; and a reflective plate provided on one surface side of the light diffusion control body (fig. 15, 100 - optical-diffusion film 100, 14 - reflective plate; ¶[0505], line 1-8, a reflective display device, an optical diffusion film 100 between the reflective plate 14 and the reflective display panel).

Regarding Claim 5, Kusama teaches the light diffusion control body according to claim 2, wherein the regular internal structure in at least one of the first light diffusion control layer and the second light diffusion control layer is a column structure configured such that a plurality of columnar bodies having the relatively high refractive index is densely arranged to stand in a film thickness direction in the region having the relatively low refractive index (fig. 10(b), 112a”, 112b”).

Regarding Claim 6, Kusama teaches a reflective display body comprising: the light diffusion control body according to claim 2; and a reflective plate provided on one surface side of the light diffusion control body (fig. 15, 100 - optical-diffusion film 100, 14 - reflective plate; ¶[0505], line 1-8, a reflective display device, an optical diffusion film 100 between the reflective plate 14 and the reflective display panel).

Regarding Claim 7, Kusama teaches a reflective display body comprising: the light diffusion control body according to claim 3; and a reflective plate provided on one surface side of the light diffusion control body (fig. 15, 100 - optical-diffusion film 100, 14 - reflective plate; ¶[0505], line 1-8, a reflective display device, an optical diffusion film 100 between the reflective plate 14 and the reflective display panel).

Regarding Claim 8, Kusama teaches a reflective display body comprising: the light diffusion control body according to claim 5; and a reflective plate provided on one surface side of the light diffusion control body (fig. 15, 100 - optical-diffusion film 100, 14 - reflective plate; ¶[0505], line 1-8, a reflective display device, an optical diffusion film 100 between the reflective plate 14 and the reflective display panel).

Regarding Claim 9, Kusama teaches the light diffusion control body according to claim 1, wherein the first light diffusion control layer and a second light diffusion control layer each have different haze values (fig. 10(b), layers with 112a” and 112b”; --as 112a” layer and 112b” layer have different structures (---pillar-shaped objects 112a” has different geometric orientation as that of 112b”) which resulting in different optical light scatterings, so haze values of 112a” layer and 112b” layer are inherently different). 

Response to Arguments
Applicant's arguments filed on 09/02/2020, have been fully considered and are not persuasive.

In the remarks, applicant argues that:
(A) Applicant respectfully submits KASUMA fails to disclose (or teach or suggest) each of the features of claim 1. For example, Applicant respectfully submits KASUMA fails to disclose (or teach or suggest) "the at least two light diffusion control layers are independent of each other," as recited in claim 1.
(B) KUSAMA discloses "an optical-diffusion film for display, the film being a single-layered optical-diffusion film formed by photocuring a composition for optical-diffusion film including two or more kinds of polymerizable compounds having different refractive indices” (see claim 1 of KUSAMA). With KUSAMA, the light diffusion control layer is obtained as a single layer by irradiating with UV light while changing the irradiation conditions so that a two-part structure is formed (claim 1 of KUSAMA).

In response to applicant's argument(s):
(A) Kusama teaches in fig. 10(b) and ¶[0257], line 1-5, that “the modified pillar-shaped objects 112" are composed of first pillar-shaped objects 112a" positioned on the side of the first surface 115", and second pillar-shaped objects 112b" positioned on the side of the second surface 116" “, ---that is, diffusion element comprising two parts, one comprising first pillar-shaped objects 112a", other comprising second pillar-shaped objects 112b". The two parts comprise different elements and are locate at separately geometric locations, that forms two layers as shown in fig. 10(b); also see fig. 23(a). Further, as the diffusing elements 112a” and 112b” have different geometric orientations as in fig. 10(b), hence they have different optical diffusing functions, that is, they are different optical diffusing elements. From optical point of view, the layer comprising diffusing elements 112a” has different diffusing function from that of layer comprising diffusing elements 112b”. 
More,  Kusama also teaches in ¶[0257], line 1-6, that “when a columnar structure having such modified pillar-shaped objects is formed, predetermined optical-diffusion characteristics can be imparted more stably to the optical-diffusion film, and also, the optical diffusion characteristics thus obtained can be controlled efficiently”. --- when the two light diffusion control layers (112a” layer and 112b” layer) comprising the columnar structure are formed, their geometric and structural parameters are fixed and not changing during diffusing operation. The two light diffusion control layers diffuse light independently, they are independent of each other.

(B) Kusama discloses three examples/embodiments of optical-diffusion films, see fig. 6(a-c), fig. 23(a-c) and fig. 28(a-c). Kusama claiming one of embodiments does not means that Kusama does not discloses other embodiments.

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In the Remarks, applicants are cherry picking examples to support their position but ignoring other examples that meet the claimed limitations. Applicants rely on example 1 of Kusama (fig. 2(b) and fig. 6(a)) in the argument, but ignore example 2 of Kusama (fig. 10(b) and fig. 23(a)) which teaches claiming limitations cited in instant application, see above.  

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

 

/JIE LEI/Primary Examiner, Art Unit 2872